Citation Nr: 0501443	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to August 1, 1999, for 
the grant of dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	David D'Zurilla, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 until August 
1968.  He died on January [redacted], 1994.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The issue on appeal was previously denied by the Board in a 
June 2002 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2003 Order, the Court vacated the 
June 2002 Board decision and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Remand.

The matter returned to the Board in June 2004.  At that time, 
a remand was ordered to accomplish development consistent 
with the November 2003 Court Order.


FINDINGS OF FACT

1. The veteran filed a claim for VA disability pension, based 
on cancer of the lung and liver, in December 1993, and a RO 
letter determination dated January 13, 1994, addressed to the 
veteran, denied his claim based on excessive income.

2. The veteran died on January [redacted], 1994 due to carcinoma of 
the lung with metastasis, and the appellant notified VA by 
telephone of the veteran's death, as noted in a Report of 
Contact dated January 14, 1994.

4. The VA received the appellant's claim for entitlement to 
dependency and indemnity compensation (DIC) benefits on July 
14, 2000.

5.  Neither the January 1994 Report of Contact nor any other 
document of record constitutes an informal claim for 
dependency and indemnity compensation (DIC) benefits.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 1, 1999, 
for the award of service connection for dependency and 
indemnity compensation (DIC) benefits have not been met.  38 
U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in September 2004 apprised the appellant 
of the information and evidence necessary to substantiate her 
claim.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and associated military 
documents.  A copy of his death certificate is also of 
record.  Moreover, a June 1994 report of contact is part of 
the claims file.  Additionally, transcripts of the 
appellant's October 2001 personal hearing before the RO and 
her March 2002 videoconference hearing before the undersigned 
is affiliated with the claims folder.  Also of record is 
written argument submitted by the appellant and by her 
accredited representative.  Included in such submissions are 
copies of earlier BVA decisions relating to other veterans.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2004).  Except as otherwise provided, the effective 
date of an award of DIC based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400.  

In cases involving service connection for the cause of the 
veteran's death, the effective date is the first day of the 
month in which the veteran's death occurred if a claim is 
received within one year after the date of death; otherwise, 
the effective date is the date that the claim is received.  
See 38 C.F.R. § 3.400(c)(2).  

Where DIC is awarded pursuant to a liberalizing law, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act.  Furthermore, where DIC is awarded 
pursuant to a liberalizing law or VA issue, which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for retroactive 
payment, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue, and that 
such eligibility existed continuously from that date to the 
date of claim.  38 C.F.R. § 3.114(a) (2004).  

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request. 38 C.F.R. § 
3.114(a)(3) (2004).

Regardless of VA regulations concerning the effective dates 
of awards, the payment of monetary benefits based on 
original, reopened, or increased awards may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  See 
38 C.F.R. § 3.31.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2004).

Procedural history

In December 1993, the veteran submitted a claim of 
entitlement to pension benefits for lung and liver cancer 
that began in November 1992.  He did not claim entitlement to 
service connection, but only to nonservice-connected pension.

On January [redacted], 1994, the veteran died.  The cause of death 
was carcinoma of the lung with metastasis.  

In a letter from the RO dated January 13, 1994, the veteran's 
claim for a disability pension was denied because his income 
was in excess of the allowable limit.

On January 14, 1994, the appellant notified the RO by 
telephone of the veteran's passing.  Such communication was 
verified by a VA Form 119 (Report of Contact), which also 
indicated that the informant was the veteran's widow.

On July 14, 2000, the appellant submitted a claim of 
entitlement to DIC benefits.  In a July 2000 rating decision, 
service connection for the cause of death was granted.  An 
effective date of July 14, 2000, was assigned.  That date 
represented the date of claim.  

In March 2001, the appellant submitted a notice of 
disagreement as to the effective date of the award of DIC 
benefits awarded in the July 2000 rating action.  
 
In a December 2001 Decision Review Officer decision, the 
effective date of the appellant's DIC benefits was set back 
to August 1, 1999.  That date was arrived upon through 
combined application of 38 C.F.R. §§ 3.114(a)(3) and 3.31.

A statement of the case was issued later in December 2001.  
The appeal was perfected with submission of a VA Form 9 in 
January 2002.  

While the Board rejected the appellant's request for an award 
of an effective date prior to August 1, 1999, that decision 
was subsequently vacated per Court order dated November 2003.  

Discussion

The appellant is claiming entitlement to an earlier effective 
date for an award of DIC benefits.  In essence, it is the 
appellant's contention that VA should have notified her as to 
any potential benefits to which she was entitled when she 
called on January 14, 1994, to inform VA of the veteran's 
death.  This argument was expressed by the appellant at an 
October 2001 personal hearing before the RO and again at a 
March 2002 videoconference hearing before the undersigned.  

As contended by the appellant's accredited representative, 
once notice of the veteran's death had been received, VA was 
charged with the duty to furnish application forms for DIC 
benefits to any of the veteran's dependents that may have 
apparent entitlement.  It was further argued that such 
apparent entitlement existed because the veteran had a claim 
pending at the time of his death.  Indeed, notification of a 
denial on that claim did not occur until January 13, 1994, 
three days following the veteran's death.  Despite such 
apparent entitlement, the appellant was not told she may be 
entitled to benefits and was not informed as to any 
application for such.  

In reviewing this case the Board is cognizant of the Final 
Stipulation and Order entered in Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), 
which is binding on VA.  It contains provisions governing 
effective dates of entitlement applicable to certain groups 
of claimants.  Under the Nehmer stipulation, when the 
Secretary of Veterans Affairs issues regulations under Public 
Law 102-4 establishing a presumption of service connection 
for a disease associated with herbicide exposure, VA will 
review herbicide-exposure claims based on disability or death 
resulting from that disease which were: (1) Denied under 
regulations voided by the Court in Nehmer and never finally 
decided under a valid regulation, or (2) filed after the date 
of the court's decision and before issuance of the new 
regulations. 

The veteran's claim does not fall within the provisions of 
either category mentioned above.  The veteran filed a claim 
for pension only in December 1993.  He did not indicate on 
his VA Form 21-526 (Veteran's Application for Compensation or 
Pension) that he was filing a claim for compensation.  
Nevertheless, a claim by a veteran for pension may be 
considered to be a claim for compensation. The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit. 38 C.F.R. § 3.156(a) (2004).

Significantly, however, the law as in effect up to the date 
of the veteran's death did not afford him entitlement to 
either pension or compensation VA benefits, based on the 
evidence then of record.  As previously noted, the veteran 
was not entitled to pension benefits because his reported 
income exceeded allowable limits.  Further, there was no 
apparent presumptive entitlement to compensation benefits for 
lung cancer based on Agent Orange exposure as the law then in 
effect did not afford presumptive service connection on that 
basis.  Such presumptive service connection was not made 
effective until June 9, 1994.  See 59 Fed. Reg. 29723 - 29724 
(June 9, 1994) (codified as amended at 38 C.F.R. §§ 3.307 and 
3.309).

While it is apparent that the veteran died prior to issuance 
of the RO letter determination of denial of his claim for VA 
benefits, as noted above, there has been no demonstration of 
entitlement to VA pension or compensation benefits 
established by the record on the basis of any pending claim 
at the time of his death. Indeed, at the time of notification 
to VA of the veteran's death, the veteran was not shown to be 
in receipt of, nor potentially eligible for, any VA benefits.  
Hence, there were no potential VA benefits of which to notify 
the appellant at that time.  Additionally, the appellant is 
precluded by law from alleging clear and unmistakable (CUE) 
as to the RO's January 1994 adjudication of entitlement to 
pension rather than compensation benefits pursuant to the 
veteran's original claim received in December 1993.  A 
survivor has no standing to request review of a decision 
affecting the disability benefits of a veteran on the ground 
of CUE. 154 F. 3d 1298 (Fed. Cir. 1998), aff'd 119 S.Ct. 
(1999).

Based on the foregoing, it is clear that a grant of the 
benefit sought on appeal is not possible through application 
of the Nehmer stipulation.  However, the Board must also 
consider whether the regulations pertaining to earlier 
effective dates might provide a basis for an allowance here.  
In this vein, it is noted that, except as otherwise provided, 
the effective date of an award of DIC based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400.  

It would appear that, in the present case, the appellant's 
entitlement to the benefit sought arose at the time of the 
veteran's death in January 1994.  Because the July 14, 2000, 
date of claim is the later of the two dates, an award of an 
effective date prior to August 1, 1999, is not possible.  
However, it must also be considered whether any document 
prior to July 14, 2000, could serve as an informal claim.  
Indeed, the appellant asserts that the VA Form 119 (Report of 
Contact) dated January 14, 1994, constitutes an informal 
claim.  

The Board disagrees that the January 14, 1994, Report of 
Contact serves as an informal claim here.  To begin with, 
from the plain language of the pertinent law, it is unclear 
whether the Form 119, upon which a VA employee reduced the 
appellant's oral statements to writing constitutes a 
"communication in writing" as required under 38 U.S.C.A. 
§ 101(30) and 38 C.F.R. § 3.1(p).  However, it is not 
necessary for the Board to decide that point because the 
second element of an informal claim, e.g., the identification 
of the benefit sought, has not been demonstrated in the 
Report of Contact.  Indeed, that document merely informs VA 
of the veteran's death.  There is no request for any benefits 
at that time.  Furthermore, the Board identifies no other 
document that could serve as an informal claim for DIC 
benefits.  

In the absence of an informal claim, then, the appropriate 
effective date is the later of the date of claim and date on 
which the entitlement arose.  Again, the entitlement arose in 
January 1994, but a claim date prior to August 1, 1999, 
cannot be found here.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date prior to August 1, 1999, for 
the grant of dependency and indemnity compensation (DIC) 
benefits is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


